977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rahjavi Tiahn RAHMAN, Plaintiff-Appellant,v.Clarence JACKSON, Chairman of VA Parole Board;  LarryEdmonds, Defendants-Appellees.
No. 92-6530.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 2, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-112-3)
Rahjavi Tiahn Rahman, Appellant Pro Se.
E.D.Va.
Vacated and remanded.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Rahjavi Tiahn Rahman appeals from the district court's order which dismissed his 42 U.S.C. § 1983 (1988) complaint without prejudice.  Rahman's copy of the magistrate judge's order which dismissed the action for Rahman's failure to pay a partial filing fee was returned to the court from the Petersburg City Jail stamped "Return to Sender:  Addressee No Longer Here."  The district court stated in its final order that Rahman failed to comply with the court's "conditional filing order requiring him to notify the Court of his new address in the event he is transferred, released, or otherwise relocated while this action is pending."  However, Rahman contends on appeal that he never left the jail.


2
Although not apparent to the district court at the time of the dismissal, it appears from the record that Rahman bore no responsibility for the erroneous return of the order to the district court, since his mailing address in the course of this appeal has continued to be the Petersburg City Jail.  Because there is no indication in the record that Rahman has ever been moved from the Petersburg City Jail, we grant Rahman leave to proceed in forma pauperis in this Court and vacate the district court's dismissal order.  On remand, the district court should determine whether the court's order was returned erroneously.  If so, Rahman should be allowed an opportunity to present objections to the magistrate's report or to pay the partial filing fee.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED